Citation Nr: 1602576	
Decision Date: 01/27/16    Archive Date: 02/05/16

DOCKET NO.  09-15 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative disc disease.


ATTORNEY FOR THE BOARD

R.M.K., Counsel











INTRODUCTION

The Veteran had active military service from August 1979 to May 1992 and from March 1997 to September 1997.  She also had additional service in a reserve component of the military. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

When this case was previously before the Board in January 2011, the issues of entitlement to service connection for a lumbar spine disability and entitlement to nonservice-connected pension benefits were remanded for additional evidentiary development.  During the pendency of this appeal, in a May 2011 rating decision, service connection for lumbar spine degenerative disc disease was granted with an evaluation of 10 percent, effective November 19, 2007.  In an August 2014 rating decision, entitlement to nonservice-connected pension was granted. 

The issue of entitlement to a total disability rating based on individual unemployability as due to service connected disability (TDIU) has been raised by the Veteran but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Board has considered whether remand of the TDIU claim is appropriate, rather than referral, as contemplated by Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, although the claim for an increased evaluation is listed on the title page of this decision, this issue is merely being addressed to ensure issuance of a Statement of the Case, and the Board presently lacks jurisdiction to consider the claim as it has not been perfected for appeal.  For this reason, the Board finds that referral is appropriate.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in a May 2011 rating decision, service connection for lumbar spine degenerative disc disease was granted with an evaluation of 10 percent, effective November 19, 2007.

Correspondence from the Veteran received on June 13, 2011, in conjunction with a report of contact from the Veterna of July 29, 2011 can reasonably be interpreted as a (timely) notice of disagreement to the disability rating assigned by the May 2011 rating decision.  

Ultimately, the AOJ has not issued a statement of the case (SOC) in the matter of an increased rating for lumbar spine degenerative disc disease.  In such circumstances the Board is required to remand the matter for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue an SOC pertaining to entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative disc disease.  In connection therewith, provide the Veteran with appropriate notice of her appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over an issue, a timely substantive appeal must be filed after receiving the SOC.  See 38 C.F.R. § 20.202 (2015).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




